Citation Nr: 1817864	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-57 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1951 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that bilateral hearing loss was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that tinnitus was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for bilateral hearing loss and tinnitus because it was caused by his exposure to anti-aircraft cannon fire while helping to main a 20 mm anti-aircraft cannon while serving on the U.S.S. Menifee from 1951 to 1953 while it supported United States operations in Korean during the Korean War.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); also see statements in support of claim dated in March 2015 and October 2015; notice of disagreement dated in December 2015; and VA Form 9 dated in November 2016. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  The United States Court of Appeals for Veterans Claims (Court) in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The post-service record shows the Veteran's being diagnosed with bilateral hearing loss as defined by VA.  See, e.g., VA examination dated in October 2016.  Moreover, because the symptoms of tinnitus (i.e., ringing in the ears) are observable by a lay person and because the Veteran in his statements to VA (see statements in support of claim dated in March 2015 and October 2015; notice of disagreement dated in December 2015; and VA Form 9 dated in November 2016) specifically reported experiencing such symptoms, the Board finds that the issue of whether or not the claimant has a diagnosis of tinnitus is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the claimant has a diagnosis of tinnitus notwithstanding the October 2016 VA examiner's opinion to the contrary.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, service personnel records show the Veteran served on the U.S.S. Menifee from approximately October 1951 to January1953.  Additionally, publically available records show that the U.S.S. Menifee was an attack transport and from approximately April 1951 to March 1952 ferried troops between Japan and Korea and within Korean waters.  Furthermore, the Board finds that the Veteran is competent to report on the events he experiences, like hearing anti-aircraft cannon firing, as well as manifestations of his disabilities, such as problems hearing people talk and ringing in his ears.  See Davidson, supra.

However, the Veteran's service personnel records are negative for any training in the operations of an anti-aircraft cannon (They do show, however, he qualified on the M1 rifle and completed telephone talker school).  

Moreover, the service treatment records, which include his April 1955 separation examination, are negative for complaints of hearing loss and/or ringing in his ears as well as negative for a diagnosis of hearing loss and/or tinnitus.  In this regard, not only is the April 1955 separation examination negative for such complaints but on examination it was opined that his hearing was normal with whispered voice testing of 15/15 in each ear.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Hensley, supra.

The record also does not show the Veteran being diagnosed with sensor neural hearing loss in either ear in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with hearing loss in either ear and/or tinnitus in and since service.  In fact, as reported above, the April 1955 separation examination is negative for complaints, diagnoses, or treatment for hearing loss or tinnitus.  

Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of hearing loss until over a half-a-century after service and do not ever document complaints of ringing in the ears or diagnose tinnitus.  See, e.g., VA treatment record dated in December 2015; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

While the RO in December 2014 asked the Veteran to provide it with authorizations to obtain private treatment records that could help file in this gap and/or establish a relationship between the appellant's current bilateral hearing loss and tinnitus and his military service, the Veteran did not ever provide the authorizations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him).

Furthermore, the record is negative for a competent and credible opinion that shows current hearing loss and/or tinnitus is due to the Veteran's military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the October 2016 VA examination which was held for the express purpose of obtaining such an etiology opinion, it was opined that his hearing loss was not due to his military service because his hearing loss is not the type of hearing loss that is caused by noise exposure and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  As to tinnitus, the Board finds that given the above record that VA had no obligation to obtain an etiology opinion even though one was not provided by the October 2016 VA examiner.  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that the criteria for obtaining an etiology opinion have not been met when the evidence of record does not establish that the veteran suffered an event, injury, or disease in service because  no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  Furthermore, the Board finds that the Veteran is not competent to provide nexus opinions because he does not have the required medical expertise to provide an answer to these complex medical questions.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.385.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


